DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,200,977
Claim 1
A medical image processing apparatus comprising: 
A medical image processing apparatus comprising: 
acquiring means for acquiring medical image data; 
acquiring medical image data; 
instruction receiving means for receiving an instruction for selecting tubular structures from a user; 
a memory storing a program; and one or more processors which, by executing the program, execute the following steps:
determining means for determining which of the selected tubular structures is to be subjected to thinning in the medical image data; and
determining which of a plurality of tubular structures in an organ is to be subjected to thinning in the medical image data; and 
display control means for displaying an organ and a tubular structure to which thinning processing has been applied on a display.
performing control to display an organ in such a manner that an image of a tubular structure to be subjected to thinning is displayed differently from an image of a tubular structure not subjected to thinning.


	
As a matter of claim construction, it is observed that the step of “receiving an instruction for selecting tubular structures from a user” does not recite that the user selected tubular structures. To the extent that such an interpretation might be inferred from a careless reading of the claim, it is clear from the specification-as-filed at ¶¶ [0008], [0026], [0030], [0042] and [0061] that the user does not select tubular structures. Rather, the user selects an “analysis type” of a region such as a heart or liver, which results in the automatic selection and thinning of particular tubular structures associated with that region. See, ¶¶ [0008], [0026], [0030], [0042] and [0061]. Thus, when read in pari materia with the specification-as-filed, it is clear that the claim merely recites receiving an instruction from a user. The clause, “for selecting tubular structures” is the intended use of the received instruction. Claim 1 of U.S. Patent No. 11,200,977 recites instructions for performing its method on a computer, as well as determining which of a plurality of tubular structures in an organ is to be subjected to thinning. However, claim 1 of U.S. Patent No. 11,200,977 does not specify the receipt of instructions from a user or that the instructions are used for selecting tubular structures. However, this limitation was known in the art as evidenced by the IHARA reference.
IHARA discloses the receipt of instructions from a user at ¶ [0070](“a manual operation on a display screen of medical image data by using an input device, such as a mouse…”) IHARA further discloses that the instructions are used for selecting tubular structures at ¶ [0070](“In the present embodiment, an origin of a portal vein and an origin of hepatic veins are selected by a manual operation on a display screen of medical image data by using an input device, such as a mouse…”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to receive instructions from a user and use the instructions for selecting tubular structures, as taught by IHARA, when determining which of a plurality of tubular structures in an organ is to be subjected to thinning in the medical image data, as recited by claim 1 of U.S. Patent No. 11,200,977.  The motivation for doing so comes from the prior art wherein the benefits of user input as a guide were well known and include reduced application complexity as well as flexibility to user requests. Therefore, it would have been obvious to combine IHARA with claim 1 of U.S. Patent No. 11,200,977 to obtain the invention specified in this claim.






(continued on next page)
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 11,200,977
Claim 2
The medical image processing apparatus according to Claim 1, wherein the display control means performs control in such a manner that the tubular structure to which the thinning process has been applied is displayed in a color indicated based on color information.
The medical image processing apparatus according to claim 1, wherein control to display the organ is performed in such a manner that the plurality of tubular structures is displayed in a color indicated based on color information for each of the plurality of tubular structures, the color information being used for display.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682).. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 11,200,977
Claim 4
The medical image processing apparatus according to Claim 1, wherein the display control means performs control to cause the display not to display a tubular structure which is not selected by the user.
The medical image processing apparatus according to claim 1, wherein control is performed in such a manner that either one of display the image of the tubular structure to be subjected to thinning and the image of the tubular structure not subjected to thinning is not displayed.












(continued on next page)

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682).. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 11,200,977
Claim 7
The medical image processing apparatus according to Claim 1, wherein at least a part of the tubular structure to which the thinning processing has been applied has a diameter which is smaller than a diameter of an actual tubular structure.
The medical image processing apparatus according to claim 6, wherein the thinned surface data is generated based on a blood vessel diameter.


	
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682).. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 11,200,977
Claim 1
The medical image processing apparatus according to Claim 1, wherein the display control means performs control to display an image including the organ which is overlapped with the tubular structure to which the thinning processing has been applied on the display.
determining which of a plurality of tubular structures in an organ is to be subjected to thinning in the medical image data; and performing control to display an organ in such a manner that an image of a tubular structure to be subjected to thinning is displayed differently from an image of a tubular structure not subjected to thinning.


	
Claim 12, the steps performed by the method are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682) for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Claim 13, the steps of the instructions stored in the computer readable medium of this claim are unpatentable over claim 1 of U.S. Patent No. 11,200,977 in view of IHARA (U.S. PG Pub. No. 2012/0275682) for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3 and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over CASSOT et al, “A Novel Three-Dimensional Computer-Assisted Method for a Quantitative Study of Microvascular Networks of the Human Cerebral Cortex” in view of IHARA (U.S. PG Pub. No. 2012/0275682).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The CASSOT reference
CASSOT discloses acquiring medical image data at p. 2, col. 2, in the sec. entitled “MATERIALS AND METHODS” and FIG. 1.
CASSOT discloses determining which of a plurality of tubular structures is to be subjected to thinning in the medical image data at p. 4, col. 1, par. 2; to wit: “The topological structure of the cerebral arterioles and venules is tree-like, while that of the capillaries is net-like. Because of this essential difference in nature, the topology of these branching or mesh structures should be analyzed separately.” CASSOT determines to subject the tree-like tubular structures to thinning at pp. 8-9, in the sec. entitled “Main (tree-like) Vessels Topology”.
and FIGS. 3, 6; CASSOT determines to subject the net-like tubular structures to thinning at pp. 9-10, in the sec. entitled “Net-like Vessels (capillary) Topology”.
CASSOT discloses displaying a tubular structure to which thinning processing has been applied on a display at: pp. 8-9, in the sec. entitled “Main (tree-like) Vessels Topology” and FIG. 6a; p. 3, col. 2; p. 4, col. 2, par. 2; to wit: “The net-like “capillary’’ network was then separated from the tree-like structure by thresholding the vessel diameter under a prescribed value”; pp. 17-18, appendix A (“Extracting vessel center lines consists of the following steps: …; thinning to determine points belonging to center lines”) and FIGS. 3, 6.
But, CASSOT does not specify receiving an instruction for selecting tubular structures from a user. Nor does CASSOT disclose displaying the organ with the tubular structure to which thinning processing has been applied. However, these limitations were known in the art as evidenced by the IHARA reference.
The IHARA reference
As a matter of claim construction, it is observed that the step of “receiving an instruction for selecting tubular structures from a user” does not recite that the user selected tubular structures. To the extent that such an interpretation might be inferred from a careless reading of the claim, it is clear from the specification-as-filed at ¶¶ [0008], [0026], [0030], [0042] and [0061] that the user does not select tubular structures. Rather, the user selects an “analysis type” of a region such as a heart or liver, which results in the automatic selection and thinning of particular tubular structures associated with that region. See, ¶¶ [0008], [0026], [0030], [0042] and [0061]. Thus, when read in pari materia with the specification-as-filed, it is clear that the claim merely recites receiving an instruction from a user. The clause, “for selecting tubular structures” is the intended use of the received instruction. 
IHARA discloses the receipt of instructions from a user at ¶ [0070](“a manual operation on a display screen of medical image data by using an input device, such as a mouse…”) IHARA further discloses that the instructions are used for selecting tubular structures at ¶ [0070](“In the present embodiment, an origin of a portal vein and an origin of hepatic veins are selected by a manual operation on a display screen of medical image data by using an input device, such as a mouse…”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to receive instructions from a user and use the instructions for selecting tubular structures, as taught by IHARA, when determining which of a plurality of tubular structures in an organ is to be subjected to thinning in the medical image data, as taught by CASSOT.  The motivation for doing so comes from the prior art wherein the benefits of user input as a guide were well known and include reduced application complexity as well as flexibility to user requests. Therefore, it would have been obvious to combine IHARA with CASSOT to obtain the invention specified in this claim.
IHARA discloses displaying an organ with a tubular structure to which thinning processing has been applied at: ¶ [0046](“FIG. 6 is a so-called image diagram illustrating a portal vein and hepatic veins in a liver displayed based on the extracted first tree structure and second tree structure”); ¶ [0057](“the tree structure candidate extraction means 12 performs thinning on the obtained candidate region Rc by using a known method”); ¶ [0082](“FIG. 6 is a diagram illustrating portal vein M1 and hepatic veins M2 extracted based on tree structures T1, T2 created by the aforementioned processing, respectively. As illustrated in FIG. 6, the display control means 14 displays the portal vein M1 and the hepatic veins M2 on a display 3…”) and FIG. 6:

    PNG
    media_image1.png
    320
    418
    media_image1.png
    Greyscale

At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display an organ with a tubular structure to which thinning processing has been applied, as taught by IHARA, when displaying a tubular structure to which thinning processing has been applied on a display, as taught by CASSOT.  The motivation for doing so comes from IHARA, which discloses, “When a surgery is performed on an organ, such as a liver and a lung, to remove a diseased part therefrom, for example, if the organ is a liver, blood vessels, a hepatic parenchyma, and a tumor region need to be extracted from an X-ray CTimage of the liver. Further, a blood vessel dominating the extracted tumor region needs to be identified ... In this way, the blood vessel that supplies nutrition to the tumor should be identified, and a region dominated by the blood vessel should be appropriately determined, as a region to be removed... Therefore, it is important to precisely simulate a region to be removed before the surgery.”  (IHARA, ¶ [0004]).  Therefore, it would have been obvious to combine IHARA with CASSOT to obtain the invention specified in this claim.
With regards to claim 2, CASSOT discloses performing control in such a manner that the plurality of tubular structures is displayed in a color indicated based on color information for each of the plurality of tubular structures, the color information being used for display at pp. 8-9, in the sec. entitled “Main (tree-like) Vessels Topology” and FIG. 6a.
NOTE TO APPLICANT: The article as published is in color and certain features shown in FIG. 6a are color-coded. The color-coding may not be discernible in the black and white printed copy. Upon request, the examiner will provide a full color PDF copy of the original article to the applicant via E-mail if applicant has an authorization for internet communications on file. 
With regards to claim 3, CASSOT discloses performing control to cause the display
not to display a tubular structure which were not selected tubular structures at: pp. 8-9, in the sec. entitled “Main (tree-like) Vessels Topology” and FIG. 6a; p. 3, col. 2; p. 4, col. 2, par. 2; to wit: “The net-like “capillary’’ network was then separated from the tree-like structure by thresholding the vessel diameter under a prescribed value”; pp. 17-18, appendix A (“Extracting vessel center lines consists of the following steps: …; thinning to determine points belonging to center lines”) and FIGS. 3, 6. But, CASSOT does not specify the tubular structure were tubulars structure which were not selected by a user. However, this limitation was known in the art:
IHARA discloses tubular structures are selected by the user at ¶ [0070](“[T]he tree structure creation means 13… In the present embodiment, an origin of a portal vein and an origin of hepatic veins are selected by a manual operation on a display screen of medical image data by using an input device, such as a mouse…”); ¶ [0082](“The portal vein M1 and the hepatic veins M2 are displayed based on tree structures T1, T2 created by the tree structure creation means 13.”) The motivation for this combination is the same as was previously presented.
With regards to claim 10, CASSOT discloses the tubular structure to which the thinning processing has been applied has a diameter which is smaller than a diameter of an actual tubular structure at pp. 17-18, appendix A (“Thinning: The skeleton is computed by iteratively peeling off the boundary of the object, layer by layer. It consists of the iterative deletion of simple points (a point is said to be simple if and only if its deletion does not alter the object topology).”); p. 4, col. 2, (“The net-like “capillary’’ network was then separated from the tree-like structure by thresholding the vessel diameter under a prescribed value”); p. 8, col. 2 (“Figure 6a displays the branching pattern of typical cortical vein arborescence according to the diameter-defined Strahler system”)
With regards to claim 11, CASSOT discloses displaying a tubular structure to which thinning processing has been applied on a display at: pp. 8-9, in the sec. entitled “Main (tree-like) Vessels Topology” and FIG. 6a; p. 3, col. 2; p. 4, col. 2, par. 2; to wit: “The net-like “capillary’’ network was then separated from the tree-like structure by thresholding the vessel diameter under a prescribed value”; pp. 17-18, appendix A (“Extracting vessel center lines consists of the following steps: …; thinning to determine points belonging to center lines”) and FIGS. 3, 6. But, CASSOT does not specify displaying an image including the organ which is overlapped with the tubular structure to which the thinning processing has been applied on the display. However, this limitation was known in the art as evidenced by the IHARA reference:
IHARA discloses displaying an image including the organ which is overlapped with the tubular structure to which the thinning processing has been applied on the display at: ¶ [0046](“FIG. 6 is a so-called image diagram illustrating a portal vein and hepatic veins in a liver displayed based on the extracted first tree structure and second tree structure”); ¶ [0057](“the tree structure candidate extraction means 12 performs thinning on the obtained candidate region Rc by using a known method”); ¶ [0082](“FIG. 6 is a diagram illustrating portal vein M1 and hepatic veins M2 extracted based on tree structures T1, T2 created by the aforementioned processing, respectively. As illustrated in FIG. 6, the display control means 14 displays the portal vein M1 and the hepatic veins M2 on a display 3…”) and FIG. 6:

    PNG
    media_image1.png
    320
    418
    media_image1.png
    Greyscale

With regards to claim 12, the steps performed by the method of this claim are obvious over the combination of IHARA and CASSOT for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of IHARA and CASSOT for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668